Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

    Status of Application
Applicant’s petition under 37 CFR 1.137 (a) having been granted (see the decision granting petition dated February 3, 2022), examination resumes in this case.  Applicant’s response filed November 18, 2021 is considered herein.  Claims 14, 15 and 19-27 are pending in this application and examined herein.

Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 14 and 27 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by any of JP 63-223138, JP 08-232054, or JP 09-176765 (and their respective translations of record).
This rejection is for reasons set forth in item no. 4 of the Office Action dated May 3, 2021.  The instant claims have not been amended since that time.

			
Rejections – 35 U.S.C. 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14, 15 and 19-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaoulian et al. (US 2006/241747) in view of the Tang et al. Met. Trans. A article of record.
This rejection is for reasons set forth in item no. 6 of the Office Action dated May 3, 2021.  The instant claims have not been amended since that time.

			Response to Arguments
In a response filed November 18, 2021, Applicant submits that none of JP ‘138, ‘054 or ‘765 meet the claimed limitation of “wherein a second transformation temperature is applied to a predetermined portion of the shape memory material following formation of the previously formed shape memory material’.  Applicant’s arguments have been carefully considered, but are not persuasive of patentability because the instant claims are directed to a material, i.e. to a product.  For purposes of patentability of a product, it does not matter how a given product in the prior art may have achieved some claimed condition (e.g. possessing a second transformation temperature) if that product is in fact the same as the claimed product.  A product-by-process claim defines a product.  If the product in a product-by-process claim is the In re Thorpe (227 USPQ 964, Fed.Cir. 1985).  The burden then shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product; see In re Marosi (218 USPQ 289, Fed.Cir. 1983).  In the present case, Applicant has not met this burden, i.e. has not pointed out any specific distinction between the products as disclosed in the prior art and those claimed.
            Applicant further argues that Shaoulian and Tang are just making reference to a conventional shape memory alloy that has one transformation temperature, as opposed to at least two transformation temperatures as required by claim 14 or an additional memory as recited in claim 26.  The examiner respectfully disagrees.  Shaoulian para [0057] clearly discloses materials that “include a rhombohedral phase, having a rhombohedral start temperature (Rs) and a rhombohedral finish temperature (Rf), that exists between the austenite and martensite phases”.  This is entirely consistent with a material having at least two transformation temperatures and/or an additional memory.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        February 11, 2022